Citation Nr: 0626692	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic rib pain.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee chondromalacia patella, status post partial 
synovectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

It is noted that the veteran's appeal originally included the 
issues of entitlement to an increased initial evaluation for 
right knee chondromalacia patella as well as entitlement to 
service connection for residuals of a right ring finger 
injury and allergies, sinusitis, allergic rhinitis, allergic 
bronchitis, bronchitis, and/or lower airway reactivity with 
bronchospasms.  

With respect to the right knee, the veteran specifically 
claimed that the impairment associated with this extremity 
should be rated as 20 percent disabling.  By a December 2003 
rating decision, the RO awarded a separate 10 percent 
schedular rating for medial laxity of the right knee in 
addition to the 10 percent originally assigned for right knee 
chondromalacia patella, thereby resulting in the veteran's 
right knee impairment being rated as 20 percent disabling.  
Accordingly, inasmuch as the veteran's claim for a 20 percent 
rating for his right knee impairment has been granted, his 
claim with respect to this issue is resolved and the matter 
is no longer in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The December 2003 rating decision also reflects that service 
connection was granted for residuals of a right ring finger 
injury and allergic rhinitis, thereby resulting in the 
granting of service connection for the veteran's respiratory 
disorder claim.  Accordingly, as there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level with respect 
to these issue, the veteran's claim with respect to his right 
ring finger and respiratory disorders is resolved and these 
issues are no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal with respect to the remaining issues of 
entitlement to an increased initial evaluation for a left 
knee disorder and entitlement to service connection for 
chronic rib pain is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  There is no objective medical evidence of a current 
disability, manifested by rib pain, that could be related to 
service.

2.  There is x-ray evidence of degenerative joint disease of 
the left knee, but there is no recurrent subluxation or 
lateral instability or additional functional loss due to 
pain, weakness, incoordination, or fatigue so as to limit 
flexion to 30 degrees or less or so as to limit extension to 
15 degrees or more.


CONCLUSIONS OF LAW

1.  Service connection for rib pain is denied.  38 U.S.C.A. 
§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for a disability rating greater than 10 
percent for left knee chondromalacia patella status post 
partial synovectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

When a claim for service connection is filed, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one that requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's service medical records reflect treatment for 
complaints of recurrent rib pain.  These records further 
reflect that the veteran underwent various studies, to 
include bone scan, computed tomography (CT) scan, and 
gastrointestinal work up; however, the results of these tests 
did not provide an explanation or diagnosis for the veteran's 
complaints of rib pain, providing evidence against this 
claim.  

Upon VA joints examination in June 2002, the examiner noted 
the veteran's history of rib pain and concluded that he did 
not have any such pain at the time of examination.  The 
examiner further concluded that this pain was secondary to 
costochondritis which has resolved and has no current 
residuals, providing more highly probative evidence against 
this claim.

The Board concludes that the evidence does not support a 
finding of service connection for a chronic rib disorder 
because there is no medical evidence that such a disorder 
currently exists.  Post-service medical records, as a whole, 
provide evidence against a finding that the veteran currently 
has a rib disorder.

While the Board acknowledges that the veteran has complained 
of recurrent rib pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  In this case, a medical examiner 
has not diagnosed a disorder which is manifested by rib pain.  
The Board finds that the post-service medical records, as a 
whole, support the finding that the veteran does not have a 
disorder related to service. 

In summary, service connection cannot be granted because 
there is no current identifiable disability of the ribs.  See 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board concludes that the preponderance of the evidence is 
against the veteran's claims for service connection for a 
disorder manifested by rib pain.

The Board has considered the veteran's statements in support 
of his argument that his rib pain is in the same area as the 
symptoms associated with his small hiatal hernia with severe 
gastroesophageal reflux without ulcerations and that he 
experienced these symptoms in service.  His statements, 
however, are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, the veteran's claim of entitlement to service 
connection for chronic rib pain must be denied.

With regard to the increased rating claim, disability ratings 
are determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim from 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left knee chondromalacia patella, status post 
partial synovectomy, is currently evaluated as 10 percent 
disabling under Diagnostic Code 5010, for arthritis due to 
trauma.  38 C.F.R. § 4.71a.  The veteran's June 2003 report 
of VA joints examination notes that radiographic examination 
of both knees shows mild bilateral degenerative joint 
disease.  

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The 20 percent and 10 percent ratings 
based on X-ray findings, above, may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

Limitation of motion of the knees is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Diagnostic Code 
5260.  Under Diagnostic Code 5261, extension that is limited 
to 5 degrees is noncompensable, extension that is limited to 
10 degrees warrants a 10 percent rating and extension limited 
to 15 degrees warrants a 20 percent rating.  Extension 
limited to 20 degrees warrants a 30 percent rating, extension 
limited to 30 degrees warrants a 40 percent rating and 
extension limited to 45 degrees warrants a 50 percent rating.  
The Board notes that standard motion of a knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

A review of the evidence of record does not show a range of 
motion finding that warrants a disability rating greater than 
10 percent under Code 5260 or Code 5261.  38 C.F.R. § 4.7.  
Specifically, upon VA joints examination in June 2003, the 
veteran had painless motion to 140 degrees of flexion, zero 
degrees of extension, 30 degrees of medial rotation of tibia 
on the femur, and 40 degrees of lateral rotation of the tibia 
on the femur.  Sustained posture, repetitive movements, and 
combined movements were normal.  Lachman test, drawer test, 
and McMurray test were all negative, providing medical 
evidence against this claim.  

Moreover, the most recent VA examination, conducted in June 
2003, showed no heat, erythema, Baker's cyst, or effusion to 
either knee.  The veteran had zero (or neutral) degrees of 
extension and 90 degrees of painless flexion of the knees.  
He stated that he was unable to flex beyond 90 degrees due to 
pain and physical limitations.  Both knees were stable, had 
negative McMurray's, and a negative drawer.  Significantly, 
the left knee had no medial laxity.  The examiner noted that 
the veteran had considerable pain with range of motion, which 
was much beyond what the examiner would expect.  Overall, the 
Board finds this report is entitled to great probative weight 
and provides more negative evidence against this claim. 

As noted above, the veteran had range of motion from zero to 
140 degrees at his least limited and zero to 90 degrees at 
his most limited, as a result, the limitation of left knee 
flexion is not compensable under Diagnostic Code 5260 and no 
limitation of extension has been demonstrated so as to meet 
the criteria under Diagnostic Code 5261.  

Nevertheless, as provided by Diagnostic Code 5003, in the 
absence of limitation of motion extensive enough to warrant a 
compensable rating under Diagnostic Codes 5260 or 5261, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003 also 
provides that, in the absence of limitation of motion, 
degenerative changes confirmed by x-ray warrant a 10 percent 
rating.  The veteran's pain already has been considered in 
granting him a 10 percent evaluation.  Thus the veteran is in 
receipt of the maximum rating to which he is entitled under 
Diagnostic Code 5003.

It is noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Consideration has been 
given to a higher rating based on functional loss.  However, 
even when additional functional loss is considered, there is 
no persuasive evidence that flexion is limited to 30 degrees 
so as to warrant the next higher rating of 20 percent.  
Although it may be arguable that, during his June 2003 VA 
joints examination, the veteran complained of additional 
limitation of function due to pain and physical limitation, 
this complaint is questionable because the examiner noted 
that it was beyond what the examiner would expect.  This 
examination report provides negative evidence against the 
veteran's claim and, under the circumstances; the Board must 
proceed with the available evidence.  In this regard, it is 
important to note that the Board has found that the post-
service objective medical evidence of record  provides much 
evidence against this claim, outweighing this part of the 
report. 

It is acknowledged that a separate rating for recurrent 
subluxation or lateral instability is available under 
Diagnostic Code 5257.  However, the evidence in this case 
does not show that there is recurrent subluxation or lateral 
instability.  The June 2003 report of VA joints examination 
specifically notes that medial laxity of the left knee is not 
shown.  Accordingly, a separate rating under Diagnostic Code 
5257 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this decision with respect to the service 
connection and increased rating issues presently on appeal, 
the Board has considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence is against the 
veteran's rib pain and left knee claims, the Board finds that 
such rule is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated July 2002 and March 
2003 as well as information provided in the December 2003 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the December 2003 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  The July 2002 letter, provided prior to the October 
2002 rating decision on appeal, asks the veteran to provide 
all relevant evidence in his possession.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Furthermore, the 
Board emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that the veteran did not 
receive notice of what type of information and evidence was 
needed to substantiate his claim for an increased rating or 
the requirements for establishing an effective date for any 
award based on his claim prior to the October 2002 rating 
decision on appeal.  However, by way of the October 2002 
rating decision as well as the December 2003 statement of the 
case, the veteran was generally provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for an increased initial rating greater than 10 
percent for a left knee disorder.  He has not claimed 
entitlement to an earlier effective date and he has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward him.  Any error 
is found to be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA examination reports, 
and VA and private treatment records.  In addition, the 
veteran has submitted lay evidence in the form of his own 
written communications.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

There being no other indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  Upon 
consideration of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims.

ORDER

Service connection for low back pain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee chondromalacia patella, status post partial 
synovectomy, is denied.


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


